Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said second" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said second" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Note these claims do not depend on claim 4 where the “second target” was introduced, appropriate correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdugo (20170031030) in view of York (20110021293).
Referring to claim 1, Verdugo shows a pressure sensing switch structure of a range finder, comprising: a first housing (see figure 1 Ref 15), a distance sensing unit configured inside said first housing (see figure 2 note Ref 60 and 65), one end of said first housing configured with a front lens (see figure 1 Ref 35) and detecting window positioned below said front lens (see figure 2 Ref 70), said distance sensing unit corresponding to said detecting window (see figure 2 Ref 65 also see the optics aligned with a window in the housing of figure 1), and at least one side of said first housing configured with at least one pressure sensor in electric connection with said distance sensing unit (see figure 1 Ref 18 also see figure 2 Ref 18); and a second housing, two end thereof respectively configured with a display and rear lens (see figure 1 Ref 35), said display in electric connection with said distance sensing unit (see figure 2 note the display in communication with the processor that determines distance), one end of said display of said second housing in combination with an inside of another end of said first housing, allowing said front lens to correspond to said rear lens (see figure 1 and 2 note the viewer Ref 35 in line with Ref 20 the sightline), thereby pressing said pressure sensor to allow said distance sensing unit to transmit at least one distance value to said display after detection scanning of said distance sensing unit (see figure 6 Ref 623).

Referring to claim 2, Verdugo shows a pad is configured on an outside of said pressure sensor (see figure 1 Ref 18).
Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdugo (20170031030) in view of York (20110021293) and Lewis (20170354858).
Referring to claim 3, Verdugo shows a hand held laser rangefinder that includes the use of a pressure input and the ability to enter a scanning mode (see paragraph 6).  However Verdugo fails to show a button that includes a short press and a long press mode.  
Lewis shows a similar device that includes a button that has a long press and short press mode (see paragraph 80).  It would have been obvious to include the short press and long press mode as shown by Lewis because this is extremely well known with hand held laser range finders this allows a user to alter modes of operation through the use of a simple input designed for single hand operation.  
Referring to claim 4, Verdugo shows scanning multiple targets and including ranges to those targets with the use of a scan mode (see figure 4) however fails to specifically show said distance sensing unit comprises a plurality of first sensors, a 
Lewis shows a similar device that includes said distance sensing unit comprises a plurality of first sensors, a plurality of second sensor, an arithmetic processor and a memory, each of said first sensors and each of said second sensors are adapted to respectively reciprocally scan at least one first target and a plurality of second targets from top to bottom and from left to right, and said arithmetic processor calculates distances between said first target and said range finder and between each of said second targets and said range finder and respectively displays said distance values of said first target and each of said second targets on said display, and at the same time, stores said distance vales of said first target and each of said second targets in said memory, with said distance between said first target and each of said second targets displayed in sequence from near to far (see figure 7 and paragraph 82-83).  It would have been obvious to include the alternative targets as shown by Lewis because this allows the user to understand the layout of the course better and make decisions based on a complete understanding of the green.

Referring to claim 6, Verdugo fails to show but Lewis shows a front sight is further displayed on said display, said front sight is adapted to aim at said first target, and said distance value of said first target is adjacent to said front sight (see figure 7 Ref 710).  It would have been obvious to include the front sight as shown by Lewis because this allows the user to get information on the range to the pin as shown by Lewis while still understanding the ranges to important parts 
Referring to claim 7, Verdugo fails to show but Lewis shows said distance value of each of said second targets are positioned outside said front sight and said distance value of said first target (see figure 7 Ref 702, 704, 706, and 708).  It would have been obvious to include the second targets position outside of the front sight and the distance value of the front sight as shown by Lewis because this allows for better situational awareness of the target area as taught by Lewis.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdugo (20170031030) in view of York (20110021293) and Lewis (20170354858) and Gogolla (20040114129).
Referring to claim 8, While Verdugo and Lewis fails to show a difference value of multiple measurements Gogolla shows a similar device that shows a difference value of multiple measurements (see figure 1 Ref 6).  It would have been obvious to include the secondary target displayed as a difference value because this is merely just another way to display ranges to targets where one of the ranges acts as an important datum 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645